 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

Funding Agreement – Xantis S.A. and Global Equity International Inc.

 



This FUNDING AGREEMENT (“Agreement”), made as of January 11, 2018, by and
between Xantis S.A. a company incorporated under the laws of Luxembourg that is
the legally appointed fund management company of Xantis Private Equity a
sub-fund of Xantis Investments Securitisation Fund, having its registered office
located in 75 Parc d’Activités, L-8308 Capellen, Grand Duchy of Luxembourg and
Global Equity International Inc., a corporation organized under the laws of the
State of Nevada, United States of America, whose principal place of business is
Office 3305, X3 Jumeirah Bay Tower, JLT, Dubai, UAE.

 

RECITALS:

 

  A. The Lender, Xantis Private Equity is a sub-fund of Xantis Investments
Securitisation Fund.         B. The Borrower, Global Equity International Inc.,
is a corporate consulting business that desires to obtain funding from the
Lender, on the terms and conditions set forth below;         C. The Borrower’s
common shares are currently traded on the US NASDAQ OTC, trading symbol GEQU and
International Securities Identification Number (ISIN) US37952E1091.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

Financing Commitment.

 

  1. Financing Commitment. The Lender agrees to provide to Borrower a minimum of
£2,000,000 (GBP) in loans (equivalent to approximately US$2,678,000 at the date
of this agreement), in one or more tranches commencing within the month of
January 2018. Each loan (“Tranche”) shall be evidenced by a “Convertible Note”
in the amount of such Tranche, bearing interest at the rate of 6% per annum,
payable semi-annually. Each “Convertible Note” shall be due and payable on the
366th calendar day following receipt by the Borrower of each Tranche (“Maturity
Date”). On each Maturity Date, the outstanding Convertible Notes shall be
automatically converted into shares of Borrower’s common stock at a conversion
price equal to the greater of US$0.02 or the average closing price of Borrower’s
common stock on the Over-the-Counter Bulletin Board for the prior 60 trading
days. Attached hereto as Exhibit “A” and incorporated herein by reference is a
copy of the form of “Convertible Note” that will be issued hereunder. In the
event of any discrepancy between this Agreement and the “Convertible Notes”, the
terms and conditions of the Convertible Notes shall control.         2. Use of
Proceeds. Borrower shall use the proceeds of each Tranche for reduction of
indebtedness, inorganic growth via acquisitions of various advisory firms with
funds under management and general working capital purposes.         3.
Reservation of Shares. Upon receipt of each tranche of funding, Borrower shall
issue irrevocable written instructions to its US Transfer Agency, Clear Trust
LLC, to reserve, at a minimum, that number of shares of Borrower’s common stock
which would equal the amount of each Tranche divided by U.S. $0.02, to be issued
upon conversion of the Convertible Notes.

 

1 | P a g e

 

 

[ex10-1_001.jpg]

 

Funding Agreement – Xantis S.A. and Global Equity International Inc.

 

  4. Amendment; Breach and Waiver. This Agreement may not be amended or modified
in any manner, except by an instrument in writing duly executed by both parties
hereto. The failure of either party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to constitute a waiver
of any such provision or any other provision, or of the right of such party
thereafter to enforce each and every such provision or other provision in the
event of a subsequent breach of this Agreement.         5. Agreement Binding
Upon Successors. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto, their successors and assigns.         6.
Choice of Law and Forum. This Agreement shall be governed by and construed in
accordance with the laws of England and Wales, exclusive of its choice-of-law
principles. Each party hereby submits to the jurisdiction of the civil courts of
England and Wales. In any action or proceeding arising out of or relating to
this Agreement or any of the Convertible Notes issued pursuant hereto, each
party hereto hereby irrevocably waives the defenses of improper venue or
inconvenient forum for the maintenance of any such action or proceeding to the
fullest extent permitted by law.         7. Counterparts. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but both of which together shall constitute one and the same instrument.        
8. Section Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in anyway the meaning or
interpretation of this Agreement.         9. Public Disclosure. A copy of this
agreement will be formally filed, with the US Securities and Exchange Commission
(SEC), via a Form 8-k within three working days from the date of execution.    
    10. Lock-in period on Preferred “B” Class of Shares. Management of Global
Equity International Inc. have agreed to lock-in and not convert any of their
personally owned Preferred “B” shares to Common Stock until an earliest date of
September 27, 2020 (previously November 12, 2017). This new lock-in date,
September 27, 2020, equates to the same lock-in period of the recently
designated and issued Preferred “C” class of shares.         11.
Responsibilities and Liabilities. All parties agree that Xantis Private Equity,
a sub-fund of Xantis Investments Securitisation Fund, is solely responsible for
lending to the Borrower the agreed minimum of £2,000,000; and that under no
circumstance will Xantis S.A. and/or its representatives, in their capacity of
appointed fund managers, be responsible for under writing the minimum amount of
funding agreed in this document.         12. Entire Agreement. This Agreement
and the Convertible Note attached hereto as Exhibit “A” constitute the entire
agreement between the parties hereto with respect to the subject matter hereof,
and there are no agreements, covenants, undertakings, restrictions, warranties,
promises or representations between the parties with respect to the subject
matter hereof other than those set forth herein.

 

(Signature page to follow)

 

2 | P a g e

 

 

[ex10-1_001.jpg]

 

Funding Agreement – Xantis S.A. and Global Equity International Inc.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

 

Lender:       Xantis S.A.       /s/ David Evans   Mr. David Evans       /s/ Eva
Fridrich   Miss Eva Fridrich       Borrower:       Global Equity International,
Inc.       /s/ Enzo Taddei   Mr. Enzo Taddei - CFO & Director  

 

3 | P a g e

 

 

[ex10-1_001.jpg]

 

Funding Agreement – Xantis S.A. and Global Equity International Inc.

 

Exhibit “A”

 

Convertible Note

 

4 | P a g e

 

 

[ex10-1_001.jpg]

 



Exhibit “A” to Funding Agreement

 

Principal Amount: £___________________         / US$ __________________

 

Issue Date: ________________, 2018

 

Purchase Price: Par

 

CONVERTIBLE NOTE

 

FOR VALUE RECEIVED, GLOBAL EQUITY INTERNATIONAL, INC., a corporation organized
under the laws of the State of Nevada, United States of America (the
“Borrower”), hereby promises to pay to the order of the XANTIS PRVATE EQUITY
sub-fund of Xantis Investments securitization Fund represented by XANTIS S.A.
(the “Holder”) the sum of £___________________ equivalent to
$___________________ together with any interest as set forth herein, on
_______________________, ___________ (“Maturity Date”), and to pay interest
semi-annually on the unpaid principal balance hereof at the rate of six percent
(6%) (“Interest Rate”) per annum from the date hereof (“Issue Date”) until the
same becomes due and payable, whether at maturity or upon acceleration or by
prepayment or otherwise. This Note may not be prepaid in whole or in part except
as otherwise explicitly set forth herein. Interest shall commence accruing on
the date that the Note is fully funded and shall be computed on the basis of a
365-day year and the actual number of days elapsed. All payments due hereunder
shall be converted into common stock, $0.001 par value per share (“Common
Stock”) in accordance with the terms hereof. Payment of the first semi-annual
payment date shall be made in lawful money of the United Kingdom unless the
Holder requests that such amount of interest be converted into Common Stock in
accordance with the terms hereof. All payments shall be made at such address as
the Holder shall hereafter give to the Borrower by written notice made in
accordance with the provisions of this Note. Whenever any amount expressed to be
due by the terms of this Note is due on any day which is not a business day, the
same shall instead be due on the next succeeding day which is a business day. As
used in this Note, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the City of London,
England are authorized or required by law to remain closed.

 

The following terms shall apply to this Note:

 

Article I. CONVERSION RIGHTS

 

1.1 Conversion Right. The Borrower shall have the absolute right on the Maturity
Date of this Note to pay the outstanding principal amount hereof together with
accrued interest by issuing to the Borrower shares of the Borrower’s Common
Stock in lieu of paying cash to the Borrower. The number of shares of Common
Stock to be issued upon such conversion of this Note shall be determined by
dividing the “Conversion Amount” (as defined below) by the “Conversion Price”
(as defined and determined below). The term “Conversion Amount” means, the sum
of (1) the principal amount of this Note plus (2) accrued and unpaid interest on
such principal amount at the interest rate provided in this Note on the Maturity
Date.

 

1.2 Conversion Price.

 

(a) Calculation of Conversion Price. The conversion price (“Conversion Price”)
shall be equal to the greater of U.S.$0.02 or the average closing price of
Borrower’s Common Stock on the Over-the-Counter Bulletin Board for the prior 60
trading days (subject to equitable adjustments for stock splits and similar
events). A “trading day” shall mean any day on which the Common Stock is
tradable for any period on the stock exchange on which the Borrower’s Common
Stock is traded or quoted.

 

   

 

 

[ex10-1_001.jpg]

 



Exhibit “A” to Funding Agreement

 

1.3 Authorized Shares. The Borrower covenants that during the period the Note is
outstanding, the Borrower will reserve from its authorized and unissued Common
Stock a sufficient number of shares (“Reserved Amount”) to provide for the
issuance of Common Stock upon the full conversion of this Note. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved for conversion of the outstanding
principal amount and accrued interest due under this Note. The Borrower (i)
acknowledges that it has irrevocably instructed its transfer agent to issue
certificates for the Common Stock issuable upon conversion of this Note, and
(ii) agrees that its issuance of this Note shall constitute full authority to
its officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

 

1.4 Method of Conversion.

 

(a) Surrender of Note upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall be required to physically surrender this Note to the
Borrower for cancellation. The Holder may not transfer this Note unless the
Borrower consents thereto in writing and the Holder first physically surrenders
this Note to the Borrower, whereupon the Borrower will forthwith issue and
deliver upon the order of the Holder a new Note of like tenor, registered as the
Holder (upon payment by the Holder of any applicable transfer taxes) may
request, representing in the aggregate the remaining unpaid principal amount of
this Note.

 

(b) Delivery of Common Stock upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder´s certificates for
the Common Stock issuable upon such conversion within three (3) business days
after such receipt (the “Deadline”) (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof and the Purchase Agreement.

 

 2 

 

 

[ex10-1_001.jpg]

 



Exhibit “A” to Funding Agreement

 

1.5 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”). Until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefor free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction.

 

1.6 Effect of Certain Events.

 

(a) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this Note
is issued and outstanding and prior to conversion of all of the Notes, there
shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock or securities which
the Holder would have been entitled to receive in such transaction had this Note
been converted in full immediately prior to such transaction (without regard to
any limitations on conversion set forth herein), and in any such case
appropriate provisions shall be made with respect to the rights and interests of
the Holder of this Note to the end that the provisions hereof (including,
without limitation, provisions for adjustment of the Conversion Price and of the
number of shares issuable upon conversion of the Note) shall thereafter be
applicable, as nearly as may be practicable in relation to any stock or
securities thereafter deliverable upon the conversion hereof.

 

 3 

 

 

[ex10-1_001.jpg]

 



Exhibit “A” to Funding Agreement

 

(b) Adjustment Due to Distribution. If the Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holder of Common
Stock as a dividend, stock repurchase, by way of return of capital or otherwise
(including any dividend or distribution to the Borrower’s shareholders in cash
or shares (or rights to acquire shares) of capital stock of a subsidiary (i.e.,
a spin-off) (a “Distribution”), then the Holder of this Note shall be entitled,
upon any conversion of this Note after the date of record for determining
shareholders entitled to such Distribution, to receive the amount of such assets
which would have been payable to the Holder with respect to the shares of Common
Stock issuable upon such conversion had such Holder been the holder of such
shares of Common Stock on the record date for the determination of shareholders
entitled to such Distribution.

 

(c) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.

 

Article II. CERTAIN COVENANTS

 

2.1 Sale of Assets. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder´s written consent, sell, lease
or otherwise dispose of any significant portion of its assets outside the
ordinary course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

Article III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity
or otherwise.

 

3.2 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and such breach continues for
a period of thirty (30) days after written notice thereof to the Borrower from
the Holder.

 

3.3 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith, shall be false or misleading
in any material respect when made and the breach of which has (or with the
passage of time will have) a material adverse effect on the rights of the Holder
with respect to this Note.

 

 4 

 

 

[ex10-1_001.jpg]

 



Exhibit “A” to Funding Agreement

 

3.4 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.5 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by the
Borrower or any subsidiary of the Borrower.

 

3.6 Delisting of Common Stock. The Borrower shall fail to maintain the listing
of the Common Stock on at least one of the OTC Pink Current Information,
Over-the-Counter Bulletin Board or an equivalent replacement exchange, the
Nasdaq National Market, the Nasdaq Small Cap Market, the New York Stock
Exchange, or the American Stock Exchange.

 

3.7 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

Article IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

 5 

 

 

[ex10-1_001.jpg]

 



Exhibit “A” to Funding Agreement

 

If to the Borrower, to:

 

Global Equity International, Inc.

X3 Jumeirah Bay Tower,

Office 3305,

JLT, Dubai,

UAE.

 

Attn: Enzo Taddei, CFO

 

With copy to:

 

David E. Wise, Attorney

The Colonnade,

9901 IH-10 West, Suite 800,

San Antonio, Texas 78230.

 

Attn: David E. Wise, Esq.

 

If to the Holder:

 

Xantis S.A. Management Company of Xantis Private Equity, Sub-fund of Xantis
Investments Securitization Fund



75 Parc d’Activités,

L-8308 Capellen,

Grand Duchy of Luxembourg

 

Attn: Mr. David Evans / Miss Eva Fridrich / Miss Janice Allgrove

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and/or its assignees, and shall inure to be the benefit of the Holder
and its successors and/or its assignees. Each transferee of this Note must be an
“accredited investor” (as defined in Rule 501(a) of the 1933 Act).

 

4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

 6 

 

 

[ex10-1_001.jpg]

 



Exhibit “A” to Funding Agreement

 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of England and Wales without regard to principles of conflicts of
laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the courts of
England and Wales. The parties to this Note hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
“forum non conveniens”. The Borrower and Holder waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Note or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this ____ day of ________________, ________.

 

 

  GLOBAL EQUITY INTERNATIONAL, INC.         By:       Mr. Enzo Taddei – CFO &
Director

 

 7 

 



